UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-7041


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAWRENCE LEO HAWKINS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:04-cr-00060-RAJ-TEM-1; 2:07-cv-00287-RAJ)


Submitted:   March 30, 2010                     Decided:   June 3, 2010


Before TRAXLER,   Chief   Judge,   and   MOTZ    and   DUNCAN,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Lawrence Leo Hawkins, Jr., Appellant Pro Se.     William David
Muhr, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lawrence    Leo        Hawkins,     Jr.,     seeks    to    appeal      the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2009) motion.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional      right.”          28    U.S.C.      § 2253(c)(2)     (2006).        A

prisoner     satisfies       this         standard      by     demonstrating       that

reasonable     jurists   would        find      that    any     assessment    of     the

constitutional      claims     by    the    district     court    is    debatable     or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                            We have

independently reviewed the record and conclude that Hawkins has

not   made    the   requisite        showing.          Accordingly,      we   deny     a

certificate of appealability and dismiss the appeal.                          We also

deny Hawkins’ motions for transcript and documents at Government

expense, for copies of documents needed to complete appeal, and

for injunctive relief pending appeal.                        We dispense with oral

argument because the facts and legal contentions are adequately




                                            2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3